Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed December 31, 2020 is acknowledged.
-	Claim(s) 1, 17 is/are amended
- 	Claim(s) 2 is/are canceled
-	Claim(s) 18-19 is/are new


This action is FINAL

	
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2020 was filed after the mailing date of the office action on October 1, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Examiner respectfully withdraws the objection to the claims.  Applicant’s amendment has rendered the objection moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 8-9, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Zheng et al, U.S. Patent Publication No.  2019/0220113.
Consider claim 1, AAPA teaches a display panel, comprising: a light-blocking layer (see AAPA figure 1, element 10) and a light-emitting device layer disposed on the light-blocking layer (see AAPA figure 1 reproduced below, light emitting layer), 

wherein the light-blocking layer comprises a plurality of imaging apertures (see AAPA figure 1, element 11); 

a touch function layer disposed on one side of the light-emitting device layer facing away from the light-blocking layer (see AAPA figure 1, element 30), 

wherein the touch function layer comprises a plurality of first touch areas and a plurality of second touch areas (see AAPA figure 1 reproduced below, first touch area, second touch area), 

wherein the plurality of first touch areas do not overlap with imaging aperture identification areas (see AAPA figure 1 reproduced below where first touch area does not overlap with elements 11), and 

or one of the imaging aperture identification areas is covered by one of the plurality of second touch areas; and 

each of the imaging aperture identification areas is an identifiable area of one of the plurality of imaging apertures on a plane where the touch function layer is located (see AAPA figure 1 reproduced below, imaging aperture identification area); and 

a fingerprint identification module disposed on one side of the light-blocking layer facing away from the light-emitting device layer (see AAPA figure 1, element 40), 

wherein the fingerprint identification module (see AAPA figure 1, element 40) is configured to receive first reflected light (see AAPA figure 1 reproduced below, light ray) reflected through the light-blocking layer (see AAPA figure 1, element 10) by a touch body (see AAPA figure 1 reproduced below, touch body) and perform fingerprint identification according to the first reflected light (see AAPA paragraph 0031 where fingerprint identification sensitivity corresponds to light received by fingerprint identification module. Therefore, it is implicit that the 


    PNG
    media_image1.png
    619
    904
    media_image1.png
    Greyscale


AAPA is silent regarding wherein a reflectivity of each of the plurality of second touch areas is smaller than a reflectivity of each of the plurality of first touch areas, or wherein a transmittance of each of the plurality of second touch areas is greater than a transmittance of each of the plurality of first touch areas, or wherein light transmission uniformity of each of the plurality of second touch areas is greater than light transmission uniformity of each of the plurality of first touch areas, or wherein each of the plurality of second touch areas comprises a hollowed-out area.  

or wherein a transmittance of each of the plurality of second touch areas is greater than a transmittance of each of the plurality of first touch areas (see Zheng paragraphs 0068-0070 0049 where the hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition), or wherein light transmission uniformity of each of the plurality of second touch areas is greater than light transmission uniformity of each of the plurality of first touch areas (see Zheng paragraphs 0068-0070 0049 where the or wherein t each of the plurality of second touch areas comprises a hollowed-out area (see Zheng figure 7, element 200 hole and paragraphs 0068-0070, 0049) and wherein one of the plurality of second touch areas overlaps with one of the imaging aperture identification areas, or one of the imaging aperture identification areas is covered by one of the plurality of second touch areas (see Zheng paragraphs 0068-0070, 0049 where hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition).

Claim 2 canceled

Consider claim 3, AAPA as modified by Zheng teaches all the limitations of claim 1 and further teaches wherein

    PNG
    media_image2.png
    39
    119
    media_image2.png
    Greyscale

wherein d denotes a distance between an edge of an orthographic projection of the second touch area on a plane where the light-blocking layer is located and the each of the plurality of imaging apertures, P denotes a distance between center points of any two adjacent imaging apertures among the plurality of imaging apertures, u denotes a vertical distance between a touch surface of the 


    PNG
    media_image3.png
    608
    926
    media_image3.png
    Greyscale


Consider claim 5, AAPA as modified by Zheng teaches all the limitations of claim 1 and further teaches wherein the touch function layer at least comprises a touch electrode layer (see AAPA figure 1, element 30), wherein the touch electrode layer comprises a first electrode pattern in the first touch area (see Zheng figure 7, element 101) and a second electrode pattern in the second touch area (see Zheng figure 7, element 103 and paragraphs 0068-0070, 0049), 

wherein the second electrode pattern overlaps with the imaging aperture identification areas, and a transmittance of the second electrode pattern is greater than a transmittance of the first electrode pattern (see Zheng figure 7, 

Consider claim 6, AAPA as modified by Zheng teaches all the limitations of claim 5 and further teaches wherein the second electrode pattern comprises the hollowed-out area, wherein the hollowed-out area overlaps with the at least one of the imaging aperture identification areas (see Zheng figure 7, element 103 and paragraphs 0068-0070, 0049 where hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition).

Consider claim 8, AAPA as modified by Zheng teaches all the limitations of claim 1 and further teaches wherein the touch function layer at least comprises a touch electrode layer, wherein the touch electrode layer comprises a first electrode pattern in the first touch area (see Zheng figure 7, element 101), and the touch electrode layer does not overlap with the second touch area (see Zheng figure 7, element 103 and paragraphs 0068-0070, 0049 where hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition).

Consider claim 9, AAPA as modified by Zheng teaches all the limitations of claim 1 and further teaches wherein the touch function layer comprises at least one 

Consider claim 14, AAPA as modified by Zheng teaches all the limitations of claim 9 and further teaches wherein the touch function layer at least comprises the touch electrode layer and a bridge layer separated by an insulating layer from a film layer where the touch electrode layer is located (see Zheng figure 7, element 102), 

wherein the touch electrode layer comprises the plurality of electrode blocks (see Zheng figure 7, elements 101), 

the bridge layer comprises a plurality of bridges (see Zheng figure 7, element 102), 



wherein the bridge layer is a transparent conductive layer (see Zheng paragraph 0051 where material of the touch electrode structure 100 may be a transparent conductive material, such as Indium Tin Oxide (ITO) or Indium Zinc Oxide (IZO), or other suitable materials, so as to ensure optical visibility.  Notice that element 100 includes elements 101, 102 and 103); and 

at least one of the plurality of bridges overlaps with the second touch area (see Zheng figure 7, element 102 and paragraph 0040 where element 102 overlaps element 103 at an integrally formed connecting portion).

Consider claim 15, AAPA as modified by Zheng teaches all the limitations of claim 14 and further teaches wherein the each of the plurality of electrode blocks comprises a first material area (see Zheng figure 8, element 100 corresponding to element 101 of figure 7) and a second material area (see Zheng figure 8, element 200, 120 corresponding to element 103 of figure 7) which are electrically connected (elements 100 corresponding to element 103 and 120 are physically connected thus electrically connected), 

wherein the first material area is located in the first touch area (see Zheng figure 7, element 101), the second material area is located in the second touch area (see Zheng figure 7, element 103, 200 and figure 8, element 200, 120), the second material area overlaps with the imaging aperture identification areas (see Zheng figure 7, element 103 and paragraphs 0068-0070, 0049 where hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition), and the second material area reuses the bridge layer (see Zheng paragraph 0047, 0049 where bridge portion 102 is located at a different layer from the touch sensing electrode 101, and is connected to the adjacent touch sensing electrodes 101 such that the touch sensing electrodes 101 are connected in series with each other and hole structure 200 is outside the bridge portion 102 (i.e., avoiding the bridge portion 102) to reduce the impact on the electrical performance of the touch electrode structure 100. Therefore, as best understood by Examiner, the second material area 120 filling in hole 200 reuses a layer that a bridge is formed in by virtue of being disposed in a same layer as a bridge 102). 

Consider claim 16, AAPA as modified by Zheng teaches all the limitations of claim 1 and further teaches wherein the touch function layer at least comprises a touch electrode layer (see Zheng figure 7, element 100); 



Consider claim 17, AAPA as modified by Zheng teaches a display device (see AAPA paragraph 0004 “existing display device” and Zheng paragraph 0074 where touch device may also be an electronic device having a display function, such as an electronic book, a tablet computer, a notebook computer, a game machine, a display, a digital photo frame, a navigator, etc.), comprising a display panel, wherein the display panel comprises: 

a light-blocking layer (see AAPA figure 1, element 10) and a light-emitting device layer disposed on the light-blocking layer (see AAPA figure 1 reproduced below, light emitting layer), 

wherein the light-blocking layer comprises a plurality of imaging apertures (see AAPA figure 1, element 11); 

a touch function layer disposed on one side of the light-emitting device layer facing away from the light-blocking layer (see AAPA figure 1, element 30), 



wherein the plurality of first touch areas do not overlap with imaging aperture identification areas (see AAPA figure 1 reproduced below where first touch area does not overlap with elements 11, and Zheng figure 7, element 101), and 

or one of the imaging aperture identification areas is covered by one of the plurality of second touch areas (see AAPA figure 1 reproduced below where second touch area overlaps with elements 11; and Zheng figure 7, element 103, 200); 

wherein a reflectivity of each of the plurality of second touch areas is smaller than a reflectivity of each of the plurality of first touch areas (see Zheng paragraphs 0068-0070 where  reflectance of light at the interface of the hole structure is relatively low, thereby reducing light loss, improving image clarity, and facilitating partial or full-screen application of optical fingerprint recognition), or wherein a transmittance of each of the plurality of second touch areas is greater than a transmittance of each of the plurality of first touch areas (see Zheng paragraphs 0068-0070 0049 where the hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition), or wherein light transmission uniformity of each of the plurality of second touch areas is greater than light transmission uniformity of each of the plurality of first touch areas (see Zheng paragraphs 0068-0070 0049 where the hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition), or wherein each of the plurality of second touch areas comprises a hollowed-out 

each of the imaging aperture identification areas is an identifiable area of one of the plurality of imaging apertures on a plane where the touch function layer is located (see AAPA figure 1 reproduced below, imaging aperture identification area); and 

a fingerprint identification module disposed on one side of the light-blocking layer facing away from the light-emitting device layer (see AAPA figure 1, element 40), 

wherein the fingerprint identification module (see AAPA figure 1, element 40) is configured to receive first reflected light (see AAPA figure 1 reproduced below, light ray) reflected through the light-blocking layer (see AAPA figure 1, element 10) by a touch body (see AAPA figure 1 reproduced below, touch body) and perform fingerprint identification according to the first reflected light (see AAPA paragraph 0031 where fingerprint identification sensitivity corresponds to light received by fingerprint identification module. Therefore, it is implicit that the function of the fingerprint identification module is to perform fingerprint identification according to the reflected light received).


    PNG
    media_image1.png
    619
    904
    media_image1.png
    Greyscale


Consider claim 18, AAPA as modified by Zheng teaches a display panel (see AAPA paragraph 0004 “existing display device” and Zheng paragraph 0074 where touch device may also be an electronic device having a display function, such as an electronic book, a tablet computer, a notebook computer, a game machine, a display, a digital photo frame, a navigator, etc.), comprising: 

a light-blocking layer (see AAPA figure 1, element 10) and a light-emitting device layer disposed on the light-blocking layer (see AAPA figure 1 reproduced below, light emitting layer), 

wherein the light-blocking layer comprises a plurality of imaging apertures (see AAPA figure 1, element 11); 



wherein the touch function layer comprises a plurality of first touch areas and a plurality of second touch areas (see AAPA figure 1 reproduced below, first touch area, second touch area and Zheng figure 7 where first touch area may correspond to elements 101 and second touch area may correspond to elements 103.  Also see paragraphs 0068-0070, 0049 where hole structure 200 is disposed to penetrate the touch scanning electrode 103, and is not in the touch sensing electrode 101. The hole structure 200 may also be only in the touch sensing electrode 101, and may also be in a part of the touch scanning electrodes 103 and/or a part of the touch sensing electrodes 101. And hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition. One of ordinary skill in the art would have been motivated to have a plurality of second touch areas corresponding to for example a touch scanning electrode or a touch sensing electrode so as to provide a hole in a fingerprint detection area and improve transmittance of light used for fingerprint recognition), 

wherein the plurality of first touch areas do not overlap with imaging aperture identification areas (see AAPA figure 1 reproduced below where first touch area does not overlap with elements 11, and Zheng figure 7, element 101), and 

the plurality of second touch areas overlap with at least one of the imaging aperture identification areas (see AAPA figure 1 reproduced below where second touch area overlaps with elements 11; and Zheng figure 7, element 103, 200); 

wherein a reflectivity of each of the plurality of second touch areas is smaller than a reflectivity of each of the plurality of first touch areas (see Zheng paragraphs 0068-0070 where  reflectance of light at the interface of the hole structure is relatively low, thereby reducing light loss, improving image clarity, and facilitating partial or full-screen application of optical fingerprint recognition), or wherein a transmittance of each of the plurality of second touch areas is greater than a transmittance of each of the plurality of first touch areas (see Zheng paragraphs 0068-0070 0049 where the hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition), or wherein light transmission uniformity of each of the plurality of second touch areas is greater than light transmission uniformity of each of the plurality of first touch areas (see Zheng paragraphs 0068-0070 0049 where the hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition), or wherein each of the plurality of second touch areas comprises a hollowed-out area (see Zheng figure 7, element 200 hole and paragraphs 0068-0070, 0049); and 

each of the imaging aperture identification areas is an identifiable area of one of the plurality of imaging apertures on a plane where the touch function layer is located (see AAPA figure 1 reproduced below, imaging aperture identification area); and 

a fingerprint identification module disposed on one side of the light-blocking layer facing away from the light-emitting device layer (see AAPA figure 1, element 40), 

wherein the fingerprint identification module (see AAPA figure 1, element 40) is configured to receive first reflected light (see AAPA figure 1 reproduced below, light ray) reflected through the light-blocking layer (see AAPA figure 1, element 10) by a touch body (see AAPA figure 1 reproduced below, touch body) and perform fingerprint identification according to the first reflected light (see AAPA paragraph 0031 where fingerprint identification sensitivity corresponds to light received by fingerprint identification module. Therefore, it is implicit that the function of the fingerprint identification module is to perform fingerprint identification according to the reflected light received); 


    PNG
    media_image1.png
    619
    904
    media_image1.png
    Greyscale


wherein


    PNG
    media_image2.png
    39
    119
    media_image2.png
    Greyscale


wherein d denotes a distance between an edge of an orthographic projection of the second touch area on a plane where the light-blocking layer is located and the each of the plurality of imaging apertures, P denotes a distance between center points of any two adjacent imaging apertures among the plurality of imaging apertures, u denotes a vertical distance between a touch surface of the display panel and the light-blocking layer, and h denotes a vertical distance between the touch function layer and the light-blocking layer (see AAPA figure 1 reproduced below).


    PNG
    media_image3.png
    608
    926
    media_image3.png
    Greyscale



Claim 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) and Zheng et al, U.S. Patent Publication No.  2019/0220113 in view of Fan et al, U.S. Patent Publication No. 2016/0370920.
Consider claim 7, AAPA as modified by Zheng teaches all the limitations of claim 6.  Zheng is silent regarding wherein the hollowed-out area has a serrated edge.

In a related field of endeavor, Fan teaches touch electrodes having a wavy structure so as to avoid causing moire patters due to interaction with a regular pattern such as pixel structure components of a display (see Fan paragraphs 0002, 0004, 0019).  One of ordinary skill in the art would have been motivated to have modified Zheng’s hole edges to have a serrated (wavy) structure so as to avoid causing moire patters due to interaction with a regular pattern such as pixel structure components of a display.

Consider claim 10, AAPA as modified by Zheng and Fan teaches all the limitations of claim 9 and further teaches wherein the first hollowed-out area has a serrated edge (see Fan paragraphs 0002, 0004, 0019).

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) and Zheng et al, U.S. Patent Publication No.  2019/0220113 in view of Han et al, U.S. Patent Publication No. 2020/0004381.
Consider claim 11, AAPA as modified by Zheng teaches all the limitations of claim 9.  AAPA/Zheng is silent regarding wherein the each of the plurality of electrode blocks comprises a metal mesh, wherein the metal mesh comprises a plurality of metal lines cross-connected to each other, and wherein the first hollowed-out area is formed by disconnecting metal lines electrically connected to each other.

In the same field of endeavor, Han teaches touch electrodes having openings for optical image sensors so as to reduce parasitic capacitance generated between a touch electrode and an electrode such as an anode or a cathode disposed in each of the plurality of pixels (see Han paragraph 0011, 0019, 0044, 0059, 0060 where each of the plurality of openings HL1 may be implemented in a partially disconnected form of the mesh-shaped structure of the touch electrode portion TE).  Incorporation of the teachings of Han would have resulted in having each of the plurality of electrode blocks comprises a metal mesh (see Han paragraphs 

Consider claim 12, AAPA as modified by Zheng and Han teaches all the limitations of claim 11 and further teaches wherein the each of the plurality of electrode blocks further comprises a virtual hollowed-out area (see Zheng paragraph 0049 where number of the hole structures 200 is not limited and may be one or more. For example, a plurality of hole structures 200 are separated from each other and uniformly distributed), wherein the virtual hollowed-out area is formed by disconnecting metal lines located on a same straight line (see Han paragraph 0011, 0019, 0044, 0059, 0060 where each of the plurality of openings HL1 may be implemented in a partially disconnected form of the mesh-shaped structure of the touch electrode portion TE and Zheng figure 7, element 200 where elements 200 are uniformly provided in an array across element 103), and 

wherein the virtual hollowed-out area does not overlap with the imaging aperture identification areas (see Zheng paragraph 0049 where number of the hole structures 200 is not limited and may be one or more. For example, a plurality of hole structures 200 are separated from each other and uniformly distributed).

Consider claim 13, AAPA as modified by Zheng and Han teaches all the limitations of claim 12 and further teaches wherein virtual hollowed-out areas and first hollowed-out areas in the touch electrode layer are arranged in an array, the first hollowed-out areas in the touch electrode layer are uniformly arranged (see Zheng figure 7, element 200), and 

a number of the virtual hollowed-out areas is greater than or equal to twice a number of the first hollowed-out areas (see Zheng figure 8, element 212, 200 where three of the four holes are not directly over lapping element 212.  Further from figure 7, elements 200 having more than four appear on the middle row illustrating 5 holes.).  

One of ordinary skill in the art would have been motivated to have had more virtual hollowed out areas so as to facilitate uniform light transmittance as suggested by Zheng in paragraph 0049 while facilitating reduction of light loss and improving image clarity for a partial screen application of fingerprint recognition (see Zheng paragraph 0070).
Allowable Subject Matter
Claim 4, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites:
Claim 4 “The display panel of claim 3, wherein P = 700 µm, u = 1000 µm, and h = 300 µm.”
Claim 19 “The display panel of claim 18, wherein P = 700 µm, u = 1000 µm, and h = 300 µm.”
The prior arts cited fail to fairly teach or suggest the combined features of the invention including the recited features of claim 4 or 19.
Response to Arguments
Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s assertion that the combined teachings of AAPA and Zheng fail to disclose “one of the plurality of second touch areas overlaps with a respective one of the imaging aperture identification areas, or one of the imaging aperture identification areas is covered by a respective one of the plurality of second touch areas”, Examiner respectfully notes that AAPA teaches “the plurality of second touch areas overlap with at least one of the imaging aperture identification areas”(previously recited feature) which corresponds to “one of the plurality of second touch areas overlaps with one of the imaging aperture identification areas” (see AAPA figure 1 reproduced below where second touch area overlaps with elements 11).  Further, incorporation of the teachings of Zheng fairly teaches or suggests “one of the imaging aperture identification areas is covered by one of the plurality of second touch areas” (see Zheng paragraphs 0068-0070, 0049 where hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition).  Specifically Applicant’s argued feature is recited using 
Regarding Applicant’s assertion that Zheng teaches away from claim 1, Examiner respectfully disagrees because Zheng does not discredit having a hole structure provided in only one of a touch sensing electrode or a touch scanning electrode.  In fact, Zheng expressly discloses that hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition (see Zheng paragraphs 0068-0070, 0049).
Regarding Applicant’s assertion that the combined teachings of the prior art fail to disclose the features of claim 3, Examiner respectfully disagrees.  Specifically as indicated in the rejection above, AAPA teaches the structural arrangement.  AAPA is silent regarding wherein a reflectivity of each of the plurality of second touch areas is smaller than a reflectivity of each of the plurality of first touch areas, or wherein a transmittance of each of the plurality of second touch areas is greater than a transmittance of each of the plurality of first touch areas, or wherein light transmission uniformity of each of the plurality of second touch areas is greater than light transmission uniformity of each of the plurality of first touch areas, or wherein each of the plurality of second touch areas comprises a hollowed-out area.  
Zheng has been cited as teaching the missing feature of AAPA.  
In the same field of endeavor, Zheng teaches touch electrodes above an aperture for a fingerprint sensor having a hole structure so as to facilitate better returning light reception at light sensor for fingerprint recognition (see Zheng figure 7, or wherein a transmittance of each of the plurality of second touch areas is greater than a transmittance of each of the plurality of first touch areas (see Zheng paragraphs 0068-0070 0049 where the hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition), or wherein light transmission uniformity of each of the plurality of second touch areas is greater than light transmission uniformity of each of the plurality of first touch areas (see Zheng paragraphs 0068-0070 0049 where the hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition), or wherein t each of the plurality of second touch areas comprises a hollowed-out area (see Zheng figure 7, element 200 hole and or one of the imaging aperture identification areas is covered by one of the plurality of second touch areas (see Zheng paragraphs 0068-0070, 0049 where hole structure may be provided only in the touch electrode in a fingerprint detection area of the touch panel to improve the transmittance of the light used for fingerprint recognition).
Regarding Applicant’s assertion that AAPA as modified by Zheng, does not teach the relationship between the specific size of the second touch areas and the specific size of the imaging aperture, Examiner respectfully notes that the features of claim 3 provide an equation but no specific size for each of the variables is recited. As best understood by Examiner, the elements of the equation as mapped to AAPA appear to render the recited feature of 
    PNG
    media_image2.png
    39
    119
    media_image2.png
    Greyscale
 obvious because AAPA includes a distance between an edge of an orthographic projection of a second touch area on a plane where the light-blocking layer is located and the each of the plurality of imaging apertures corresponding to d, a distance between center points of any two adjacent imaging apertures among the plurality of imaging apertures corresponding to P, a vertical distance between a touch surface of the display panel and the light-blocking layer corresponding to u, and a vertical distance between the touch function layer and the light-blocking layer corresponding to h. 

    PNG
    media_image3.png
    608
    926
    media_image3.png
    Greyscale


Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al, U.S. Patent Publication No. 20170091508 (fingerprint sensor array). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Dorothy Harris/Primary Examiner, Art Unit 2625